Citation Nr: 1341104	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an effective date prior to June 3, 2013 for the assignment of a 10 percent rating for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Virtual VA and VBMS claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.   A transcript of the hearing is associated with the claims file and has been reviewed.  

The Board previously remanded this matter for additional development in March 2013.  The March 2013 remand also considered the issue of entitlement to service connection for tinnitus, which was developed for appellate consideration.  In a July 2013 rating decision, the RO granted service connection for tinnitus.  Thereafter, the Veteran disagreed with the effective date assigned for the 10 percent rating.  This matter is addressed in the REMAND that follows. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.




REMAND

Service connection for bilateral hearing loss

The Veteran asserts that his current bilateral hearing loss is related to his duties in service as a demolition specialist.  The Veteran also asserts that a head injury to the back of his head during service caused hearing loss.  The injury to the back of the head was described in an October 2010 buddy statement.   The Veteran has reported that he was hit in the head with shrapnel.  

In March 2013, the Board remanded this matter to obtain a VA examination.  The remand requested that the VA examiner provide a medical opinion as to whether current bilateral hearing loss is related to acoustic trauma as a demolition specialist.  
The remand also requested that the VA examiner provide a medical opinion as to whether a current hearing loss disability is related to head trauma in service.

The Veteran was afforded a VA examination in June 2013.  The VA examiner opined that the Veteran's current hearing loss disability is not related to acoustic trauma during service.  The VA examiner reasoned that the Veteran had normal hearing upon separation from service.  The VA examiner indicated that she could not opine as to the Veteran's hearing loss and head trauma, as this was beyond the scope of the practice for the examiner.  The Board finds that a remand is warranted in order to obtain a VA examination by a physician.

The service treatment records reflect that drainage of both ears was noted in April 1967.  Entries in the service treatment records in April 1967 noted a cyst on the right ear.  Upon separation in August 1968, the Veteran answered "yes" to a history of ear, nose the throat trouble.  The June 2013 VA examination did not address the notations of ear drainage or the cyst on the right ear and did not discuss the  Veteran's report of ear, nose and throat trouble.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Based upon the foregoing, a remand is warranted to obtain a VA examination by an appropriate physician.  The VA examination should address the lay statement regarding head trauma in service.  The examiner should also consider the entries in the service treatment records regarding drainage of both ears and a cyst on the right ear.  The examiner should address the separation examination which noted the Veteran's report of a history of ear, nose and throat trouble.  

In addition, pertinent treatment records should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  The most recent VA outpatient treatment records (in the VBMS folder) are dated in March 2013.   

Issuance of a statement of the case (SOC)

A July 2013 rating decision granted service connection for tinnitus.  A 
non-compensable (0 percent) rating was assigned for tinnitus from March 25, 2009, and a 10 percent rating was assigned for tinnitus from June 3, 2013.  In an October 2013 brief, the Veteran expressed disagreement with the effective date of the 10 percent rating for service-connected tinnitus.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, as in this case, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The claim for an earlier effective date for a 10 percent rating for tinnitus is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal as to this issue.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26.




Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from the Gainesville VAMC, Lake City VAMC and Tallahassee OPC since March 2013.  Associate the records with the Veteran's claims folder, including the Virtual VA folder and VBMS folder.   

2.  Schedule the Veteran for a VA examination with an ENT physician to determine the etiology of bilateral hearing loss.  Prior to the examination, the claims folder must be provided for the examiner's review, and the review of the claims file should be noted in the examination report.   

The VA examiner should perform any necessary studies or tests to ascertain the etiology of the Veteran's bilateral hearing loss.  The VA examiner should provide an opinion as to whether a current hearing loss disability is at least as likely as not (50 percent or greater likelihood) related to service, to include contentions of a head injury to the back of the head during service.  

In providing the opinion, the VA examiner should consider the lay statements regarding a head injury.  The examiner should also consider entries in the service treatment records which show that ear drainage and a cyst on the right ear were noted in April 1967 and the separation examination, which reflects that the Veteran reported a history of ear, nose and throat trouble.

The examiner should provide a detailed rationale for the opinion provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry. 

4. Issue a Statement of the Case addressing the issue of entitlement to an earlier effective date for the assignment of a 10 percent rating for tinnitus.  If the Veteran submits a timely Substantive Appeal addressing the claim, it should be returned to the Board for appellate review.

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

